DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 1, 4 and 7 contain variations of the limitations "wherein the image is a DFS image that shows the eye and that is generated in a first image frame, wherein the ROI is positioned around the position corresponding to the eye, and further comprising: generating an ROI image based on pixel values of the subset in a second image frame, the ROI image showing the eye; detecting, from the ROI image, another position corresponding to the pupil; repositioning the ROI around the other position corresponding to the pupil; reading out only an updated subset of the pixels of the image sensor, wherein the updated subset corresponds to the repositioned ROI; and generating another ROI image based on updated pixel values of the updated subset in a third image frame, the other ROI image showing the pupil" and taken in combination with the other claim limitations are not found in the prior art.  The dependent claims are allowed for the reasons concerning the independent claims. 
The closest prior art, Ronnecke (U.S. 2015/0220768), Nakaigawa (U.S. 2003/0081817), Jeon (U.S. 2013/0202159), Ebisawa (U.S. 2016/0125241), 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).